Name: Council Directive 89/530/EEC of 18 September 1989 supplementing and amending Directive 76/116/EEC in respect of the trace elements boron, cobalt, copper, iron, manganese, molybdenum and zinc contained in fertilizers
 Type: Directive
 Subject Matter: marketing;  iron, steel and other metal industries;  means of agricultural production;  food technology
 Date Published: 1989-09-30

 Avis juridique important|31989L0530Council Directive 89/530/EEC of 18 September 1989 supplementing and amending Directive 76/116/EEC in respect of the trace elements boron, cobalt, copper, iron, manganese, molybdenum and zinc contained in fertilizers Official Journal L 281 , 30/09/1989 P. 0116 - 0124 Finnish special edition: Chapter 13 Volume 19 P. 0109 Swedish special edition: Chapter 13 Volume 19 P. 0109 *****COUNCIL DIRECTIVE of 18 September 1989 supplementing and amending Directive 76/116/EEC in respect of the trace elements boron, cobalt, copper, iron, manganese, molybdenum and zinc contained in fertilizers (89/530/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community and in particular Article 100a thereof, Having regard to the proposal from the Commission (1), In cooperation with the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas it is necessary to adopt measures with the aim of progressively establishing the internal market over a period expiring on 31 December 1992; whereas the internal market comprises an area without internal frontiers in which the free movement of goods, persons, services and capital is ensured; Whereas Council Directive 76/116/EEC of 18 December 1975 on the approximation of the laws of the Member States relating to fertilizers (1), as last amended by Directive 89/284/EEC (2), lays down rules on the marketing of EEC-type fertilizers; whereas it has proved necessary to extend this Directive to cover the seven trace elements (boron, cobalt, copper, iron, manganese, molybdenum and zinc) contained in these fertilizers; Whereas Directive 76/116/EEC should henceforth apply to soluble fertilizers or fluids containing one or more trace elements marketed individually and mixtures thereof and to certain chelated trace elements; Whereas the Directives on fertilizers should be continually developed and updated as regards the adaptation to scientific and technical progress of the products listed in the Annexes to those Directives; whereas for this purpose it is considered necessary to extend the functions of the Committee provided for in Directive 76/116/EEC, HAS ADOPTED THIS DIRECTIVE: Article 1 1. Solid or fluid fertilizers listed in Chapter A of the Annex, containing only one of the following trace elements: boron, cobalt, copper, iron, manganese, molybdenum or zinc and meeting the requirements of the said Chapter A, may be marked 'EEC FERTILIZER'. 2. Mixtures of two or more of the fertilizers referred to in paragraph 1 containing at least two different trace elements may be marked 'EEC FERTILIZER' if they meet the requirements of Chapter B of the Annex. Article 2 EEC fertilizers complying with the provisions of Article 1 shall be packaged. Article 3 1. The content of one or more of the following trace elements: boron, cobalt, copper, iron, manganese, molybdenum or zinc in the EEC fertilizers listed in Annex I to Directive 76/116/EEC shall be declared where the following two conditions are fulfilled: (a) the trace elements are added and present at least in the minimum quantities specified in Chapters C and D of the Annex to this Directive; (b) the EEC fertilizers must continue to satisfy the requirements of Annex I to Directive 76/116/EEC. 2. Where the trace elements are the normal ingredients of the raw materials intended to supply major and secondary elements, their declaration shall be optional, provided that these trace elements are present at least in the minimum quantities specified in Chapters C and D of the Annex to this Directive. Article 4 The compulsory markings for the identification of the fertilizers covered by this Directive shall be as follows: (a) 'EEC FERTILIZER' in capital letters, (b) the designation of the type of fertilizer: - either in accordance with Chapter A of the Annex, - or as the type designation 'Mixture of trace elements', followed by the names of the trace elements present or their chemical symbols, - or in accordance with Annex I to Directive 76/116/EEC, by adding to the type designation either: 'with trace elements', or 'with' followed by the name or names of the trace elements present or by their chemical symbols. Only the numbers stating the contents of the major and secondary elements covered by Directive 76/116/EEC shall follow the type designation. Where several trace elements are present they shall be listed in the alphabetical of their chemical symbols: B, Co, Cu, Fe, Mn, Mo, Zn; (c) the guaranteed content in respect of each nutrient and the guaranteed content expressed as forms and/or solubilities where these are specified in the Annexes to Directive 76/116/EEC and, for each trace element present, as required by Article 6; (d) where all or part of the trace element is chemically linked with an organic molecule, the name of that element is then followed by one of the following qualifiers: - 'chelated by . . .' (name of chelating agent or its abbreviation as set out in Chapter E (1) of the Annex), - 'complexed by . . .' (name of complexing agent as set out in Chapter E (2) of the Annex). The trace-element content shall be expressed as a percentage by weight, in whole numbers or where necessary to one decimal place for fertilizers containing only one trace element (Chapter A of the Annex). Where fertilizers contain several trace elements the number of decimal places may, for a given element, be as set out in Chapters B, C and D of the Annex. Trace-element content shall be expressed both in words and by the appropriate chemical symbols. The following shall be entered on the label or accompanying papers, with regard to the products appearing in Chapters A and B of the Annex below the obligatory or optional declarations: 'To be used only where there is a recognized need. Do not exceed the appropriate dose rates.' Article 5 Member States may require on their territory without impeding trade and on the responsiblity of the person in charge of marketing that an indication be given of the dose rates and conditions of use suitable for the soil and crop conditions under which the fertilizer is used. This information must be clearly separated from the obligatory declarations provided for in Article 4. Article 6 Member States shall require that the trace-element content of EEC fertilizers placed on the market must be stated in the form of elements (B, Co, Cu, Fe, Mn, Mo, Zn). The trace-element content of a fertilizer shall be declared in the following manner: (a) for the fertilizers referred to in Article 1 (1): in accordance with the requirements set out in Chapter A (column 6) of the Annex; (b) for the fertilizers referred to in Article 1 (2) and Article 3 by indicating: - the total content, expressed as a percentage by weight of the fertilizer, and - the water-soluble content, expressed as a percentage by weight of the fertilizer, where that solubility is at least half of the total content. Where a trace-element is totally water-soluble, only the water-soluble content shall be declared. The trace-element content of a fertilizer shall be determined under the conditions laid down in the methods of analysis provided for in Article 8 of Directive 76/116/EEC. Where a trace element is chemically linked with an organic molecule the content present in the fertilizer shall be declared immediately following the water-soluble content as a percentage by weight of the product, followed by one of the terms: 'chelated by' or 'complexed by' with the name of the organic molecule as set out in Chapter E of the Annex. The name of the organic molecule may be replaced by its initials. Article 7 The tolerance allowed in respect of the declared trace-element content shall be: - 0,4 % in absolute terms for a content of more than 2 %, - one-fifth of the declared value for a content not exceeding 2 %. Article 8 Article 9 (1) of Directive 76/116/EEC is replaced by the following: 'Amendments required to adapt the Annexes to technical progress shall be adopted in accordance with the procedure laid down in Article 11. Where such amendments are made, a fertilizer shall be included only if: (a) it does not adversely affect human or animal health or the environment; (b) it provides nutrients in an effective manner according to the needs of a particular crop or according to growing conditions of particular crops.' Article 9 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive within eighteen months of its notification. They shall forthwith inform the Commission thereof. 2. Member States shall communicate to the Commission the provisions of national law which they adopt in the field governed by this Directive. Article 10 This Directive is addressed to the Member States. Done at Brussels, 18 September 1989. For the Council The President E. CRESSON (1) OJ No C 304, 29. 11. 1988, p. 8. (2) OJ No C 47, 20. 2. 1989, p. 75 and Decision of 15 September 1989 (not yet published in the Official Journal). (3) OJ No C 102, 24. 4. 1989, p. 9. (4) OJ No L 24, 30. 1. 1976, p. 21. (5) OJ No L 111, 22. 4. 1989, p. 34. ANNEX CHAPTER A FERTILIZERS CONTAINING ONLY ONE TRACE ELEMENT Note 1: A chelating agent may be designated by means of its initials as set out in Chapter E. Note 2: If the product leaves no solid residue after being dissolved in water, it may be described as 'for dissolution'. Note 3: Where a trace element is present in a chelated form, the pH range guaranteeing acceptable stability of the chelated fraction shall be stated. 1.2.3.4.5.6 // // // // // // // No // Type designation // Data on method of production and essential ingredients // Minimum trace-element content (percentage by weight) Data on the expression of nutrients. Other requirements // Other data or type designation // Trace-element content to be declared. Solubilities. Other criteria // // // // // // // 1 // 2 // 3 // 4 // 5 // 6 // // // // // // 1,6 // // BORON 1.2.3.4.5.6 // // // // // // // 1a // Boric acid // Product obtained by the action of an acid on a borate // 14 % water-soluble B // Usual trade names may be added // Water-soluble boron B // // // // // // // 1b // Sodium borate // Product obtained chemically and having as its essential ingredient a sodium borate // 10 % water-soluble B // Usual trade names may be added // Water-soluble boron B // // // // // // // 1c // Calcium borate // Product obtained partly from colemanite or pandermite, and having as its essential ingredient calcium borates // 7 % total B Particle size: at least 98 % passing through a 0,063 mm sieve // Usual trade names may be added // Total boron (B) // // // // // // // 1d // Boron ethanol amine // Product obtained from the reaction of boric acid with an ethanol amine // 8 % water-soluble B // // Water-soluble boron (B) // // // // // // // 1e // Borated fertilizer in solution or suspension // Product obtained by dissolution or suspension in water of types 1a, 1b, 1d // 2 % water-soluble B // // Water-soluble boron (B) // // // // // // // // // // // // // 1 // 2 // 3 // 4 // 5 // 6 // // // // // // 1,6 // 1,6 // COBALT 1.2.3.4.5.6 // // // // // // // 2a // Cobalt salt // Product obtained chemically and having as its essential ingredient a mineral salt of cobalt // 19 % water-soluble Co // The designation must include the name of the combined mineral anion // Water-soluble cobalt (Co) // // // // // // // 2b // Cobalt chelate // Product obtained by combining cobalt chemically with a chelating agent // 2 % water-soluble Co, at least 8/10 of which has been chelated // Nature of the chelating agent // Water-soluble cobalt (Co). Chelated cobalt (Co) // // // // // // // 2c // Solution of cobalt fertilizer // Product obtained by dissolving types 2a and/or 2b in water // 2 % water-soluble Co // The designation must include the name of the mineral anion and/or the nature of the chelating agent // Water-soluble cobalt (Co). Chelated cobalt (Co) // // // // // // 1,6 // COPPER 1.2.3.4.5.6 // // // // // // // 3a // Copper salt // Product obtained chemically and having as its essential ingredient a mineral salt of copper // 20 % water-soluble Cu // The designation must include the name of the combined anion // Water-soluble copper (Cu) // // // // // // // 3b // Copper oxide // Product obtained chemically and having as its essential ingredient copper oxide // 70 % total Cu Particle size: at least 98 % passing through a 0,063 mm sieve // // Total copper (Cu) // // // // // // // 3c // Copper hydroxide // Product obtained chemically and having as its essential ingredient copper hydroxide // 45 % total Cu Particle size: at least 98 % passing through a 0,063 mm sieve // // Total copper (Cu) // // // // // // // 3d // Copper chelate // Product obtained by combining copper chemically with a chelating agent // 9 % water-soluble Cu of which at least 8/10 has been chelated // Nature of the chelating agent // Water-soluble copper (Cu). Chelated copper (Cu) // // // // // // // 3e // Copper-based fertilizer // Product obtained by mixing types 3a, 3b, 3c or 3d and, if required, filler that is neither nutrient // 5 % total Cu Particle size: at least 98 % passing through a 0,063 mm sieve // Nature of the chelating agent // Total copper (Cu) Water-soluble copper (Cu) if this accounts for at least one-quarter of the total copper. Chelated copper (Cu) // // // // // // // 3f // Copper fertilizer solution // Product obtained by dissolving types 3a and/or 3d in water // 3 % water-soluble Cu // Nature of the chelating agent // Water-soluble copper (Cu), a proportion of which is chelated copper (Cu) // // // // // // // // // // // // // 1 // 2 // 3 // 4 // 5 // 6 // // // // // // 1,6 // 1,6 // IRON 1.2.3.4.5.6 // // // // // // // 4a // Iron salt // Product obtained chemically and having as its essential ingredient a ferrous salt (Fe II) // 12 % water-soluble Fe // The designation must include the name of the combined anion // Water-soluble iron (Fe) // // // // // // // 4b // Iron chelate // Product obtained by combining iron chemically with a chelating agent // 5 % water-soluble Fe, of which at least 8/10 has been chelated // Nature of the chelating agent // Water-soluble iron (Fe). Chelated iron (Fe) // // // // // // // 4c // Iron fertilizer solution // Product obtained by dissolving types 4a and/or 4b in water // 2 % water-soluble Fe // Nature of the chelating agent // Water-soluble iron (Fe). Chelated iron (Fe) // // // // // // 1,6 // MANGANESE 1.2.3.4.5.6 // // // // // // // 5a // Manganese salt // Product obtained chemically and having as its essential ingredient a mineral salt of manganese (II) // 17 % water-soluble Mn // The designation must include the name of the combined anion // Water-soluble manganese (Mn) // // // // // // // 5b // Manganese chelate // Product obtained by combining manganese chemically with a chelating agent // 5 % water-soluble Mn, of which at least 8/10 has been chelated // Nature of the chelating agent // Water-soluble manganese (Mn). Chelated manganese (Mn) // // // // // // // 5c // Manganese oxide // Product obtained chemically and having as its essential ingredients manganese oxides // 40 % total Mn Particle size: at least 80 % passing through a 0,063 mm sieve // // Total manganese (Mn) // // // // // // // 5d // Manganese-based fertilizer // Product obtained by mixing types 5a and 5c // 17 % total Mn // // Total manganese (Mn) Water-soluble manganese (Mn) if this accounts for at least one-quarter of the total manganese // // // // // // // 5e // Fertilizer in manganese-based solution // Product obtained by dissolving types 5a and/or 5b in water // 3 % water-soluble Mn // Nature of the chelating agent // Water-soluble manganese (Mn). Chelated manganese (Mn) // // // // // // 1,6 // MOLYBDENUM 1.2.3.4.5.6 // // // // // // // 6a // Sodium molybdate // Product obtained chemically and having as its essential ingredient sodium molybdate // 35 % water-soluble Mo // // Water-soluble molybdenum (Mo) // // // // // // // 6b // Ammonium molybdate // Product obtained chemically and having as its essential ingredient ammonium molybdate // 50 % water-soluble Mo // // Water-soluble molybdenum (Mo) // // // // // // // 6c // Molybdenum-based fertilizer // Product obtained by mixing types 6a and 6b // 35 % water-soluble Mo // // Water-soluble molybdenum (Mo) // // // // // // // 6d // Molybdenum fertilizer in solution // Product obtained by dissolving types 6a and/or 6b in water // 3 % water-soluble Mo // // Water-soluble molybdenum (Mo) // // // // // // // // // // // // // 1 // 2 // 3 // 4 // 5 // 6 // // // // // // 1,6 // 1,6 // ZINC 1.2.3.4.5.6 // // // // // // // 7a // Zinc salt // Product obtained chemically and having as its essential ingredient a mineral salt of zinc // 15 % water-soluble Zn // The designation must include the name of the combined anion // Water-soluble zinc (Zn) // // // // // // // 7b // Zinc chelate // Product obtained by combining zinc chemically with a chelating agent // 5 % water-soluble Zn // Nature of the chelating agent // Water-soluble zinc (Zn). Chelated Zinc (Zn) // // // // // // // 7c // Zinc oxide // Product obtained chemically and having as its essential ingredient zinc oxide // 70 % total Zn // // Total zinc (Zn) // // // // // // // 7d // Zinc-based fertilizer // Product derived from types 7a and 7b // 30 % total Zn // // Total zinc (Zn) Water-soluble zinc (Zn) if this accounts for at least one-quarter of the total zinc (Zn) // // // // // // // 7e // Zinc-based solution // Product obtained by dissolving types 7a and 7b in water // 3 % water-soluble Zn // Nature of the chelating agent // Water-soluble zinc (Zn). Chelated zinc (Zn) // // // // // // MINIMUM TRACE-ELEENT CONTENT, PERCENTAGE WEIGHT OF FERTILIZER CHAPTER B SOLID OR FLUID MIXTURES OF TRACE ELEMENTS 1.2,3 // // // // Where the trace element is present in a form that is: // 1.2.3 // // exclusively mineral // chelated or complexed // // // // For a trace element: // // // Boron (B) // 0,2 // 0,2 // Cobalt (Co) // 0,02 // 0,02 // Copper (Cu) // 0,5 // 0,1 // Iron (Fe) // 2,0 // 0,3 // Manganese (Mn) // 0,5 // 0,1 // Molybdenum (Mo) // 0,02 // - // Zinc (Zn) // 0,5 // 0,1 // // // Minimum total of trace elements in a solid mixture: 5 % by mass of the fertilizer. Minimum total of trace elements in a fluid mixture: 2 % by mass of the fertilizer. CHAPTER C EEC FERTILIZERS CONTAINING MAJOR AND/OR SECONDARY ELEMENTS WITH TRACE ELEMENTS APPLIED TO THE SOIL 1.2.3 // // // // // For crops or grassland // For horticultural use // // // // Boron (B) // 0,01 // 0,01 // Cobalt (Co) // 0,002 // - // Copper (Cu) // 0,01 // 0,002 // Iron (Fe) // 0,5 // 0,02 // Manganese (Mn) // 0,1 // 0,01 // Molybdenum (Mo) // 0,001 // 0,001 // Zinc (Zn) // 0,01 // 0,002 // // // CHAPTER D EEC FERTILIZERS CONTAINING MAJOR AND/OR SECONDARY ELEMENTS WITH TRACE ELEMENTS FOR LEAF SPRAYS Boron (B) 0,01 Cobalt (Co) 0,002 Copper (Cu) 0,002 Iron (Fe) 0,02 Manganese (Mn) 0,01 Molybdenum (Mo) 0,001 Zinc (Zn) 0,002 CHAPTER E LIST OF AUTHORIZED ORGANIC COMPLEXING AGENTS FOR TRACE ELEMENTS Definition of complexed trace elements: Within the meaning of this Directive complexed trace elements are defined as combinations where the metal is present in the form of: - a chelated product - a complexed product Authorized products: 1. Chelating agents: Sodium, potassium or ammonium acid or salts of: 1.2.3 // ethylene diamine tetraacetic acid: // EDTA // C10H16O8N2 // diethylene triamine pentaacetic acid: // DPTA // C14H23O10N3 // ethylene diamine - di (O-hydroxyphenyl acetic) acid: // EDDHA // C18H20O6N2 // hydroxy-2 ethylene diamine triacetic acid: // HEEDTA // C10H18O7N2 // ethyldiamine-di (O-hydroxy P-methyl phenyl) acetic acid: // EDDHMA // C20H24N2O6 // ethylene diamine di (5-carboxy-2-hydroxyphenyl) acetic acid: // EDDCHA // C20H20O10N2 2. Complexing agents (*) (*) List to be drawn up.50 % WATER-SOLUBLE MO // WATER-SOLUBLE MOLYBDENUM ( MO ) // // // // // // 6C MOLYBDENUM-BASED FERTILIZER PRODUCT OBTAINED BY MIXING TYPES 6A AND 6B 35 % WATER-SOLUBLE MO // WATER-SOLUBLE MOLYBDENUM ( MO ) // // // // // // 6D MOLYBDENUM FERTILIZER IN SOLUTION PRODUCT OBTAINED BY DISSOLVING TYPES 6A AND/OR 6B IN WATER 3 % WATER-SOLUBLE MO // WATER-SOLUBLE MOLYBDENUM ( MO ) // // // // // // 1 2 3 4 5 6 1,61,6ZINC 1.2.3.4.5.67A ZINC SALT PRODUCT OBTAINED CHEMICALLY AND HAVING AS ITS ESSENTIAL INGREDIENT A MINERAL SALT OF ZINC 15 % WATER-SOLUBLE ZN THE DESIGNATION MUST INCLUDE THE NAME OF THE COMBINED ANION WATER-SOLUBLE ZINC ( ZN ) // // // // // // 7B ZINC CHELATE PRODUCT OBTAINED BY COMBINING ZINC CHEMICALLY WITH A CHELATING AGENT 5 % WATER-SOLUBLE ZN NATURE OF THE CHELATING AGENT WATER-SOLUBLE ZINC ( ZN ). CHELATED ZINC ( ZN ) // // // // // // 7C ZINC OXIDE PRODUCT OBTAINED CHEMICALLY AND HAVING AS ITS ESSENTIAL INGREDIENT ZINC OXIDE 70 % TOTAL ZN // TOTAL ZINC ( ZN ) // // // // // // 7D ZINC-BASED FERTILIZER PRODUCT DERIVED FROM TYPES 7A AND 7B 30 % TOTAL ZN // TOTAL ZINC ( ZN ) WATER-SOLUBLE ZINC ( ZN ) IF THIS ACCOUNTS FOR AT LEAST ONE-QUARTER OF THE TOTAL ZINC ( ZN ) // // // // // // 7E ZINC-BASED SOLUTION PRODUCT OBTAINED BY DISSOLVING TYPES 7A AND 7B IN WATER 3 % WATER-SOLUBLE ZN NATURE OF THE CHELATING AGENT WATER-SOLUBLE ZINC ( ZN ). CHELATED ZINC ( ZN ) // // // // // // MINIMUM TRACE-ELEENT CONTENT, PERCENTAGE WEIGHT OF FERTILIZER CHAPTER B SOLID OR FLUID MIXTURES OF TRACE ELEMENTS 1.2,3WHERE THE TRACE ELEMENT IS PRESENT IN A FORM THAT IS : 1.2.3EXCLUSIVELY MINERAL CHELATED OR COMPLEXED // // // FOR A TRACE ELEMENT : // // BORON ( B ) 0,2 0,2 COBALT ( CO ) 0,02 0,02 COPPER ( CU ) 0,5 0,1 IRON ( FE ) 2,0 0,3 MANGANESE ( MN ) 0,5 0,1 MOLYBDENUM ( MO ) 0,02 _ ZINC ( ZN ) 0,5 0,1 // // // MINIMUM TOTAL OF TRACE ELEMENTS IN A SOLID MIXTURE : 5 % BY MASS OF THE FERTILIZER . MINIMUM TOTAL OF TRACE ELEMENTS IN A FLUID MIXTURE : 2 % BY MASS OF THE FERTILIZER . CHAPTER C EEC FERTILIZERS CONTAINING MAJOR AND/OR SECONDARY ELEMENTS WITH TRACE ELEMENTS APPLIED TO THE SOIL 1.2.3FOR CROPS OR GRASSLAND FOR HORTICULTURAL USE // // // BORON ( B ) 0,01 0,01 COBALT ( CO ) 0,002 _ COPPER ( CU ) 0,01 0,002 IRON ( FE ) 0,5 0,02 MANGANESE ( MN ) 0,1 0,01 MOLYBDENUM ( MO ) 0,001 0,001 ZINC ( ZN ) 0,01 0,002 // // // CHAPTER D EEC FERTILIZERS CONTAINING MAJOR AND/OR SECONDARY ELEMENTS WITH TRACE ELEMENTS FOR LEAF SPRAYS BORON ( B ) 0,01 COBALT ( CO ) 0,002 COPPER ( CU ) 0,002 IRON ( FE ) 0,02 MANGANESE ( MN ) 0,01 MOLYBDENUM ( MO ) 0,001 ZINC ( ZN ) 0,002 CHAPTER E LIST OF AUTHORIZED ORGANIC COMPLEXING AGENTS FOR TRACE ELEMENTS DEFINITION OF COMPLEXED TRACE ELEMENTS : WITHIN THE MEANING OF THIS DIRECTIVE COMPLEXED TRACE ELEMENTS ARE DEFINED AS COMBINATIONS WHERE THE METAL IS PRESENT IN THE FORM OF : _ A CHELATED PRODUCT _ A COMPLEXED PRODUCT AUTHORIZED PRODUCTS : 1 . CHELATING AGENTS : SODIUM, POTASSIUM OR AMMONIUM ACID OR SALTS OF : 1.2.3ETHYLENE DIAMINE TETRAACETIC ACID : EDTA C10H16O8N2 DIETHYLENE TRIAMINE PENTAACETIC ACID : DPTA C14H23O10N3 ETHYLENE DIAMINE _ DI ( O-HYDROXYPHENYL ACETIC ) ACID : EDDHA C18H20O6N2 HYDROXY-2 ETHYLENE DIAMINE TRIACETIC ACID : HEEDTA C10H18O7N2 ETHYLDIAMINE-DI ( O-HYDROXY P-METHYL PHENYL ) ACETIC ACID : EDDHMA C20H24N2O6 ETHYLENE DIAMINE DI ( 5-CARBOXY-2-HYDROXYPHENYL ) ACETIC ACID : EDDCHA C20H20O10N2 2 . COMPLEXING AGENTS (*) (*) LIST TO BE DRAWN UP .